DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: noted for reasons stated in Applicant Remarks dated March 39, 2022. In addition, Deshpande teaches the use of information associated with omnidirectional video in a MPD, however the prior art fails to teach or suggest “A method for adaptive streaming of video data, the method comprising: a server apparatus transmitting first metadata-to a client apparatus, the first metadata defining a first adaptation set, an adaptation set defining one or more sets of segment identifiers, each set of segment identifiers defining a plurality of linearly playable media segments of a predetermined resolution, each media segment in a set of media segments having an identical playback duration, the first metadata enabling a client apparatus to request media segments and sequentially playout the media segments; the server apparatus receiving navigation information from the client apparatus, the navigation information defining at least a first region in video frames of the first adaptation set; the server apparatus selecting second metadata defining a second adaptation set on the basis of spatial playback information and a spatial distance or a spatial overlap between the first region and a second region in the video frames of the first adaptation set, wherein the spatial playback information signals the server apparatus that the second region in the video frames of the first adaptation set is linked to media segments of the second adaptation set; and the server apparatus transmitting the second metadata or information for retrieving the second metadata to the client apparatus, the second metadata enabling the client apparatus to playback media segments of the second adaptation set after the playback of media segments of the first adaptation set.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Van Brandenburg et al. (US Pub. 2016/0165309) discloses providing tile video streams to a client. 
	Wang (US Pub. 2019/0014350) discloses enhanced high-level signaling for fisheye virtual reality video in DASH.
	Hendry et al. (US Pub. 2018/0103199) discloses system of generating and processing files for partial decoding and most interested regions. 
	Deshpande (US Pub. 2020/0120326) discloses a system for signaling view information for virtual reality applications.
 	Thomas et al. (US Pub. 2017/0118540) discloses determining a region of interest on the basis of a HEVC tiled video stream.
	Lee et al. (US Pub. 2019/0373245) discloses 360 video transmission method and reception device. 
	Zhang et al. (US Pub. 2015/0120819) discloses a system and method for associating representation in adaptive streaming. 
	Swaminathen et al. (US Pub. 2018/0160160) discloses prioritizing tile-based virtual reality video streaming using adaptive rate allocation. 
	Haritaoglu et al. (US Pub. 2017/0332117) discloses a method for spatial enhanced adaptive bitrate live streaming for 360 degree video playback. 
	Taibi et al. (US Pat. 11,076,162) discloses a method for encoding an immersive video spatially tiled with a set of tiles. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        May 6, 2022